Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 11-12, 14-15, 17, 19-20, 25, and 27-32 are all the pending claims.
2.	Claims 18 and 24 are cancelled and Claims 11 and 19 are amended in the Response of 2/9/2021.
3.	Claims 11-12, 14-15, 17, 19-20, 25, and 27-32 are all the pending claims under examination.
Withdrawal of Objections
Claim Objections
4.	The objections Claims 18-19 and 25 because of informalities is withdrawn.
	a) Claim 18 is canceled and Claims 11 and 19 have been amended to replace moiety with immunoglobulin binding protein.
	b) Claim 18 is canceled and pending Claim 25 is amended herein below by way of Examiner’s Amendment to replace “the Fc region”, which for purposes of consistency with Claim 11, to recite “the Fc domain” (see element (a)).

Withdrawal of Rejections 
Double Patenting
5.	The rejection of Claims 11-12, 14-15, 17-20, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8877686 (IDS 1/11/19) is withdrawn.

	
6.	The rejection of Claims 11-12, 14-15, 17-20, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9260712 is withdrawn. 
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9260712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

7.	The rejection of Claims 11-12, 14-15, 17-20, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8067339 is withdrawn. 
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8067339 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is moot for the cancelled claim. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
9.	The rejection of Claims 11-12, 14-15, 17-20, 25, and 27-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have amended the claims to delete the limitation in element (a) “an Fc domain in which the asparagine at position 297 of the Fc domain is replaced by any other amino acid to provide an Fc that lacks N-glycosylation at position 297…” 


EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John David Reilly on 2/17/2021.
The application has been amended as follows: 
Claim 25 (Currently amended):    The method of claim 11, wherein the VH domains are fused to a heavy chain constant domain selected from the group consisting of IgGl and IgG2 and the capture moiety binds to the Fc domain of the immunoglobulin.

The following is an examiner’s statement of reasons for allowance: methods for display of recombinant whole immunoglobulins or immunoglobulin libraries on the surface of eukaryote host cells, including yeast and filamentous fungi using a capture moiety that binds an Ig heavy chain Fc domain, and wherein the heavy chain Fc domain is fused to a VH domain to comprise the heavy chains and wherein the VL is fused to a light chain constant domain to comprise the light chain, is free from the art. The methods are useful for screening libraries of recombinant immunoglobulins in eukaryote host cells to identify immunoglobulins that are specific for an antigen of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Claims 11-12, 14-15, 17, 19-20, 25, and 27-32 are in condition for allowance.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643